DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “… 10a storage pillar, penetrating through the channel layers, and laterally spaced apart from the conductive pillar along the first direction, wherein the storage pillar comprises: an inner electrode, continuously extending along a vertical direction; a switching layer, wrapping around the inner electrode; and an outer electrode, laterally surrounding the switching layer, and comprising annulus portions vertically spaced apart from one another and each in lateral contact with a corresponding one of the channel layers.”, in combination with the rest of the limitations of claim 1.  
The primary reasons for allowance of the independent claim 10 is that the prior art does not disclose or suggest the claimed limitations “….wherein the channel layers in the stacking structure are penetrated through by the storage pillar, the storage pillar comprises an inner electrode, a switching layer laterally surrounding the inner electrode, and an outer electrode laterally surrounding the switching layer, and the outer electrode has annulus portions vertically separated from one another and each in contact with a corresponding one of the channel layers.”, in combination with the rest of the limitations of claim 10.  
The primary reasons for allowance of the independent claim 15 is that the prior art does not disclose or suggest the claimed limitations “….an inner electrode, continuously extending along the vertical direction; a switching layer, wrapping around the inner electrode; and an outer electrode, laterally surrounding the switching layer, wherein the spacer layers laterally protrude into the storage pillar with respect to the isolation layers and the channel layers, and the outer electrode of the storage pillar has annulus portions vertically separated from one another by protruded portions of the spacer layers.”, in combination with the rest of the limitations of claim 15.  
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
The closest prior art reference Cho (US 91,96,657 B2) teaches a circular electrode (250-1 and 250-2; Fig.5) around a second variable resistance layer (240; Fig.5) but does not teach the exact limitations as above. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, included in the PTO-892 Notice of Cited References. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/Primary Examiner, Art Unit 2894